DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the predetermined change time period" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 3 is interpreted as depending from claim 2.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,428,431 to Nishino et al. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,428,431 to Nishino et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 3-16 of the instant application are anticipated by patent claims 1-16 in that the patent claims contain all the limitations of the instant application claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida et al [Ishida] PGPUB 2010/0202658.
Referring to claim 1, Ishida teaches apparatus comprising:
a grasping unit configured to grasp physical-and-mental-state information about a physical and mental state of a user [0029].
a control unit configured to change a control state of the environmental equipment in a case in which the physical-and-mental-state information satisfies a predetermined state condition [0029].
a storage unit configured to store correspondence information in which changes in the control state of the environmental equipment are associated with changes in the physical-and- mental-state information of the user grasped by the grasping unit in accordance with the changes in the control state of the environmental equipment [0034-0040].
the control unit being capable of:
changing a manner of changing the control state of the environmental equipment every time the physical-and-mental-state information satisfies the predetermined state condition [S30-S32 Fig. 6 and 0035-0040].
selecting a change satisfying a predetermined change condition from the changes in the physical-and-mental-state information of the user [0035-0040].
executing a change in the control state of the environmental equipment stored in association with the selected change [S31 Fig. 6 and 0035-0040].
Referring to claim 14, Ishida teaches including a drowsiness scale for the user [Fig. 12 and 0153].
Referring to claim 15, Ishida teaches controlling the environmental equipment in response to the drowsiness level [0029].
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.  Ishida clearly teaches including the environmental equipment (i.e. alarm apparatus, neck air conditioning actuator aroma generation apparatus, etc…) [0029].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as applied to claims 1 and 14-16 above, and further in view of Nobuo JP-H0718958-U.
Referring to claims 2-3, while Ishida teaches the invention substantially as claimed above, it is not explicitly taught to restore the environmental state within a time period of 30 minutes or less.  Rather, Ishida teaches maintaining the air conditioner on the users neck while the driver is showing signs of drowsiness.  Nobuo teaches periodically activating the air conditioner to blow cold air at the driver at regular intervals wherein those intervals range from 5 seconds to 30 seconds in duration [Fig. 7 and pgs. 2-3].  To clarify, Nobuo first starts by blowing air on the driver for a short period of time (5 seconds (S17) every 10 minutes (S20) for a 30-minute duration (difference in time between S13 and S14 [Fig. 6]).  As the user exhibits further drowsiness, the duration for blowing cold air on the driver increases (10 seconds S24, 20 seconds S31 and 30 seconds S37) and occurs more frequently (every 6 minutes S27, 3 minutes S34 and 1.5 minutes S40 respectively).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try modifying Ishida using the teachings of Nobuo because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Since both teachings deal with attempting to wake a driver, a person would be motivated to try alternative ways of performing the same.  It should be noted that activating the air conditioning to lower the temperature for the driver is interpreted as changing the control state and then stopping the air conditioning from blowing on the driver is interpreted as restoring the control state.
Referring to claim 4, Nobuo teaches lowering a temperature if the driver is drowsy [bottom pg. 2].
Referring to claim 10, Ishida teaches including aroma generation [0029].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Nobuo as applied to claims 1-4 and 14-16 above, and further in view of Kwak et al [Kwak] PGPUB 2018/0321700.
Referring to claim 7, while Ishida and Nobuo teach the invention substantially as claimed above, it is not explicitly taught to change the blowout direction of the air conditioner when a driver is becoming drowsy.  Kwak teaches adjusting the direction, temperature and strength of the air conditioner when a user is drowsy [0119].  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the direction in accordance with reducing the temperature as taught in the Ishida-Nobuo combination because doing so would help awaken the driver.  Furthermore, it would have been further obvious to try including directing the airflow downward when adjusting the direction because there are limited directions with which to redirect the airflow and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Nobuo as applied to claims 1-4 and 14-16 above, and further in view of Biesinger PGPUB 2018/0236941.
Referring to claim 8, while Ishida and Nobuo teach the invention substantially as claimed above, it is not explicitly taught to increase the speed of the conditioned air when a driver is becoming drowsy.  Biesinger teaches increasing air flow via fan on the driver when they get tired [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date to increase the air flow to the user when they get tired because doing so will help them wake up.  Even though the fan is part of a fan mirror assembly, it is interpreted that such assembly still increases the speed of conditioned air because it is blowing the air in the vehicle that is conditioned via the cars air conditioner.  Alternatively, the examiner is taking official notice that vehicle air conditioners can adjust the fan speed of the conditioned air and it would have been further obvious to instead or in combination with the fan mirror assembly, increase the air flow from the vehicles air conditioner because it would provide increased air flow like the fan mirror assembly taught in Biesinger.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Nobuo as applied to claims 1-4 and 14-16 above, and further in view of Choi KR 20030057491A.
Referring to claim 9, while Ishida and Nobuo teach the invention substantially as claimed above, it is not explicitly taught to decrease the humidity of the conditioned air when a driver is becoming drowsy.  Choi teaches that high humidity makes people feel tired [background].  It would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the humidity in the vehicle when the driver gets drowsy because doing so would help alleviate a condition that is making the user drowsy.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Nobuo as applied to claims 1-4 and 14-16 above, and further in view of Ghitea US Pat No 5775406.
Referring to claim 11, while Ishida and Nobuo teach the invention substantially as claimed above, it is not explicitly taught to increase ventilation when a driver is becoming drowsy.  Ghitea teaches that recirculating air in a vehicle can cause a driver to become drowsy due to lack of fresh air [col. 1 lines 11-20].  It would have been obvious to one of ordinary skill in the art before the effective filing date to increase the ventilation inside the vehicle in the Ishida-Noubo combination because doing so would eliminate one of the factors in making a driver drowsy (i.e. recirculated air).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Nobuo as applied to claims 1-4 and 14-16 above, and further in view of Wang et al PGPUB 2017/0116952.
Referring to claims 12-13, while Ishida and Nobuo teach the invention substantially as claimed above, it is not taught to adjust lighting and color temperature in response to detecting a user becoming drowsy.  Wang teaches increasing brightness and color temperature can cause a user to become more excited versus sleepy when intensity and color temperature are reduced [0046].  It would have been obvious to one of ordinary skill in the art before the effective filing date to try adjusting the vehicle lighting in the Ishida-Nobuo combination to both increase brightness and color temperature of lighting within the vehicle when it is determined that a driver is becoming drowsy because doing so may assist in combating the drivers drowsy state. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, decreasing a set temperature by a predetermined amount and then increasing the temperature by a value smaller then the predetermined amount (claim 5) or increasing a degree of decrease in the set temperature more as an outdoor temperature decreases (claim 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/15/22